  Case 19-27760       Doc 34   Filed 03/16/21 Entered 03/17/21 08:06:01                   Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     19-27760
Samuel Gonzalez                               )
                                              )                Chapter: 13
                                              )
                                                               Honorable Carol A. Doyle
                                              )
                                              )
               Debtor(s)                      )

               ORDER GRANTING MOTION TO MODIFY CONFIRMED PLAN

       THIS MATTER coming to be heard on the MOTION TO MODIFY CONFIRMED PLAN,

     IT IS ORDERED that the Debtor's motion is granted as follows:

1. The Debtor's plan payments are reduced to $500 per month.
2. The plan term is extended up to 84 months.
3. The trustee is not required to collect money already paid to creditors under the plan.




                                                           Enter:



                                                                    Honorable Carol A. Doyle
Dated: March 16, 2021                                               United States Bankruptcy Judge

 Prepared by:
 Geraci Law LLC
 55 E. Monroe, Ste. 3400
 Chicago, IL 60603
